Citation Nr: 0911797	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  00-04 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for residuals of an 
experimental vaccine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1965 to 
February 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

When this case most recently was before the Board in May 
2007, it was remanded for additional development.  The case 
since has been returned to the Board for further appellate 
action.

In a January 2009 statement, the Veteran raises the issue of 
entitlement to service connection for diabetes mellitus, to 
include as due to herbicide exposure.  That claim is referred 
to the originating agency for appropriate action.

The issue of entitlement to service connection for residuals 
of an experimental vaccine is addressed in the remand that 
follows the order section of this decision.


FINDING OF FACT

Bilateral hearing loss disability was not present in service 
and is not etiologically related to service.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran's claim initially was 
adjudicated prior to the enactment of the VCAA in November 
2000.  He was provided with the notice required under the 
VCAA by letter mailed in May 2001, and a June 2007 letter 
provided him with notice regarding the initial disability-
rating and effective-date elements of his claim.

Although these letters were sent after the initial 
adjudication of the claim, the Board has determined that 
there is no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection for bilateral hearing loss 
disability is not warranted.  Consequently, no effective date 
or disability rating will be assigned, so the failure to 
provide earlier notice with respect to those elements of the 
claim is no more than harmless error.  Moreover, following 
the provision of the required notice and the completion of 
all indicated development of the record, the originating 
agency readjudicated the claim.  There is no reason to 
believe that the ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

The record reflects that service treatment records, Social 
Security Administration records, and all other available 
post-service medical evidence identified by the Veteran have 
been obtained.  The Board acknowledges the Veteran's request 
that he be provided with copies of medical records related to 
his participation in a vaccine study that was conducted 
during his period of active service.  Although the 
originating agency attempted to obtain these records, it was 
informed that all relevant treatment records already had been 
provided.  In addition, the Veteran has been afforded a VA 
audiological examination and an opinion has been obtained 
concerning the etiology of his bilateral hearing loss 
disability.  Although the Veteran's representative appears to 
argue in the March 2009 written brief that he was not 
examined by a physician with appropriate expertise, the 
record reflects that both an audiologist and an 
otolaryngologist provided medical nexus opinions.  The Board 
is satisfied that these specialists and their opinions are in 
compliance with the Board's May 2007 remand instructions.

Neither the Veteran nor his representative has identified any 
other outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  Therefore, the Board is also satisfied that 
the originating agency has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non-prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection also may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that service connection is warranted for 
bilateral hearing loss disability because it is related to 
service.  He maintains that his bilateral hearing loss 
disability is a result of his in-service exposure to a live 
adenovirus vaccine.

The medical evidence of record establishes that the Veteran 
has bilateral hearing loss disability as defined by 38 C.F.R. 
§ 3.385.  However, as explained below, the Board concludes 
that his hearing loss disability was not present in service 
or until many years after the termination of his service and 
that it is not etiologically related to service, to include 
his exposure to a live adenovirus vaccine.

Service treatment records reflect that the Veteran 
participated in a study involving a live adenovirus vaccine 
conducted between February 1965 and June 1965.  A notation in 
his immunization record indicates that no physical or 
psychological reactions to the vaccine were noted.  A 
November 1966 treatment record shows that his ear canals had 
been cleaned the previous day and that he complained of 
feeling pressure in his right ear, but no complaints 
concerning his hearing acuity were noted.  A report of 
medical examination prepared in January 1968, shortly before 
his release from active duty, includes an audiogram 
reflecting changes of between five to 10 decibels in each ear 
but no bilateral hearing loss disability as defined by VA 
regulations.

The earliest post-service medical evidence of bilateral 
hearing loss disability is a July 1990 private treatment 
record, which notes the Veteran's report that he began 
experiencing noise in his ears approximately two years 
earlier and that a physician had recommended he undergo 
further hearing testing based on the results of an audiogram.  
A December 1991 audiogram reflects the presence of bilateral 
hearing loss disability as defined by 38 C.F.R. § 3.385.

The Veteran was afforded a VA audiological examination in 
September 2008 to determine the etiology of his bilateral 
hearing loss disability.  After reviewing the claims folder 
and examining the Veteran, the audiologist diagnosed mixed 
hearing loss bilaterally and opined that it was not caused by 
military service.  He explained that the Veteran's hearing 
thresholds at the time of his release from active duty in 
1968 were normal and noted that he was not treated for 
hearing problems until July 1990, approximately 22 years 
after the termination of his service.  The audiologist 
recommended that an ear or vaccine specialist be asked for an 
opinion concerning the relationship between hearing loss 
disability and the live adenovirus vaccine.  In December 
2008, a VA otolaryngologist reviewed the claims folder and 
stated that he was aware of no evidence that the vaccine 
caused delayed hearing loss.

There is no contrary medical evidence of record.  The Board 
acknowledges the Veteran's belief that his bilateral hearing 
loss disability is related to his exposure to the live 
adenovirus vaccine.  However, whether the hearing loss 
disability is related to the live adenovirus vaccine is a 
medical question that the Veteran, as a lay person without 
medical training, is not qualified to answer.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Board notes 
the Veteran's belief that he was administered this vaccine 
because there was an outbreak of meningitis at his boot camp 
and that hearing loss disability is a common residual of 
meningitis.  However, adenovirus and meningitis are not the 
same disease, and there is no competent evidence that the 
Veteran has had meningitis.  Accordingly, since the 
preponderance of the evidence is against the claim, service 
connection for bilateral hearing loss disability is not 
warranted.


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.






REMAND

The Veteran also contends that service connection is 
warranted for residuals of an experimental vaccine.  In 
several written statement, he specifically identified his 
spine disability as such a residual

The record confirms that the Veteran currently has spine 
disability.  The post-service medical evidence includes a 
November 1996 private treatment record, which reflects a 
diagnostic assessment of recurrent low back pain; an August 
2001 magnetic resonance imaging (MRI) study, which revealed 
mild spondylosis and bulging of the discs of the lumbar 
spine; and an October 2002 VA treatment record, which notes 
the Veteran's report that he has experienced low back pain 
since sustaining a back injury in 1992.

In May 2007, the Board remanded this issue and instructed 
that the Veteran be afforded a VA examination to determine 
whether his current spine disability is related to active 
service, to include his exposure to a live adenovirus 
vaccine.  The record does not reflect that he was provided 
such an examination.  The Court has held that compliance with 
a remand is not discretionary, and failure to comply with the 
terms of a remand necessitates another remand for corrective 
action.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The Veteran should be afforded an 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of his spine 
disability.  The claims folder must be 
made available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.

The examiner should provide an opinion 
as to whether there is a 50 or better 
probability that the Veteran's spine 
disability is related to active 
service, to include his exposure to a 
live adenovirus vaccine.  The examiner 
also should identify any other 
currently present disabilities that are 
at least as likely as not related to 
his in-service exposure to the vaccine.  
The rationale for each opinion 
expressed must be provided.

2.  The RO or the AMC also should 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the claim for service 
connection for residuals of an 
experimental vaccine.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, the Veteran and 
his representative should be furnished 
a supplemental statement of the case 
and provided an appropriate opportunity 
to respond before the claims folder is 
returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


